Dear Mr. Karns:
This office is in receipt of your opinion request wherein you ask what conditions may or may not have to be met in order for a patient to be referred to a Chiropractor under La. R.S.22:2002(3), dealing with Health Maintenance Organizations.
Louisiana Revised Statute 22: 2002(3) provides as follows:
      "Basic health care services" means emergency care, inpatient hospital and physician care, outpatient medical and chiropractic services, and laboratory and x-ray services. The term shall include optional coverage for mental health services for alcohol or drug abuse. With respect to chiropractic services, such services shall be provided on a referral basis at the request of the enrollee who presents a condition of an orthopedic or neurological nature necessitating referral, the treatment for which falls within the scope of a licensed chiropractor.
In reviewing the statute, it appears there are several requirements which must be met prior to referring an enrollee (patient) to a chiropractor. These requirements are as follows:
      A. The condition must be of an orthopedic or neurological nature; B. The condition must necessitate referral; C. The treatment must fall within the scope of a licensed Chiropractor; and D. The patient (enrollee) must request the referral.
A reading of the statute indicates that all the conditions must be met prior to referral. If the conditions are not met, then a referral is not mandatory.
The statute indicates that the patient must request a chiropractor and the condition must necessitate a referral. The statute states there must be a condition of an orthopedic or neurological nature. In other words, if a condition of an orthopedic or neurological nature exists, but the condition can be treated by the primary care physician, a referral is not necessary. However, if the patient must be referred and a request is made for a chiropractor or for chiropractic treatment, then the statute imposes a duty on the primary care physician to refer that enrollee (patient) to a chiropractor, provided the proposed treatment falls within the scope of a licensed chiropractor. The scope of a licensed chiropractor is outlined by Louisiana Revised Statute 37:2801. If the orthopedic or neurological condition which is presented requires treatment that is not within the scope of a licensed chiropractor as outlined by this statute, then the treating physician is not required to refer the patient to a chiropractor.
In conclusion, if all the conditions as outlined above are met, then referral to a chiropractor is appropriate and could be made under Louisiana Revised Statute 22:2002(3). If any of the conditions are not met, then a referral to a chiropractor is not mandated by the statute.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ ARLENE D. KNIGHTEN ASSISTANT ATTORNEY GENERAL
ADK:rkf